        Case 1:19-cr-00337-JPO Document 40 Filed 12/01/20 Page 1 of 1




                                                    December 1, 2020

Via ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:    United States v. Capser, 19 CR 337 (JPO)

Dear Judge Oetken:

      I write with the consent of the Government to respectfully request an
adjournment of Mr. Capser’s sentencing, currently scheduled for December 10,
2020. Mr. Capser lives in Billings, MT, and would like to appear in person for his
sentencing. In light of the ongoing public health crisis and the Chief Judge’s
November 30, 2020 Order suspending in-person operations, Mr. Capser is
requesting that the matter be postponed until it is safe to travel to New York. The
defense does not object to the exclusion of time under the Speedy Trial Act.

      Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             _____________________________
                                             Tamara L. Giwa
                                             Counsel for Todd Capser
                                             Federal Defenders of New York
                                             (917) 890-9729


Cc:   AUSA David Robles (via ECF)
      AUSA Benjamin Schrier (via ECF)
